United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1341
Issued: January 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 28, 2009 appellant filed a timely appeal of a February 4, 2009 decision of the
Office of Workers’ Compensation Programs denying his claim for compensation. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On November 8, 2008 appellant, then a 29-year-old mail handler, filed an occupational
disease claim alleging that he developed right shoulder pain due to his employment activities.
He first realized that his employment activities caused or aggravated his right shoulder condition
on August 29, 2008. Appellant stopped work on October 27, 2008 and returned on October 29,
2008 to modified duty.

An October 27, 2008 work restriction form from Dr. Charles Wong, a Board-certified
internist, diagnosed repetitive use injury of the hands and shoulders. Regarding the type of
injury, he checked a box to indicate that it was a “workers’ comp” injury. Dr. Wong advised that
appellant could return to modified work on October 28, 2008 with right shoulder restrictions on
pushing, pulling, overhead reaching and lifting. Dr. Wong also recommended physical therapy.
In a November 17, 2008 statement, appellant noted that on August 28, 2008 he noticed
slight right shoulder pain. He indicated that his job required constantly lifting trays of mail
weighing between 10 to 50 pounds and pushing containers weighing up to 500 pounds.
Appellant asserted that these work duties caused his alleged right shoulder condition. In a
November 24, 2008 statement, appellant’s supervisor indicated that appellant’s job required
constant walking and removing trays of mail off a roller bed.
On December 10, 2008 the Office advised appellant of the factual and medical evidence
necessary to establish his claim and allowed him 30 days to submit additional evidence. In
particular, it requested a medical report with a diagnosis and a physician’s opinion regarding
how appellant’s federal employment contributed to the diagnosed condition.
Appellant submitted an undated statement describing his activities outside of work and
the time he spent on each. He also noted experiencing pain in his right shoulder and feet while
working. Appellant reiterated that his job duties required pushing containers weighing about 500
pounds and staging mail at various machines.
A workers’ compensation form from Dr. Wong dated October 27, 2008 reflected
appellant’s complaint of slight pain in his right shoulder and hand as well as the fingers on his
left hand. He diagnosed repetitive use injury of the shoulder and hands. He indicated no
permanent impairment. Dr. Wong also advised modified work beginning October 28, 2008.
Also on October 27, 2008, he noted that x-rays of appellant’s right shoulder and right and left
hands were negative. In a report of the same date, Dr. Wong noted appellant’s complaint of right
shoulder pain from repetitive use. Appellant also indicated that his fingers on both hands locked
up. He further reported that 95 percent of his physical activities were work related. Dr. Wong
noted that appellant’s work as a mail handler required moving “very heavy items.” He
diagnosed repetitive use injury of the right shoulder and right and left third fingers. Dr. Wong
discussed repetitive soft tissue injury with appellant and indicated he might be getting trigger
finger but that Dr. Wong did not see or feel a pop or snap. A December 9, 2008 physical therapy
discharge report noted that appellant was self-discharged and had failed to make more
appointments.
In a February 4, 2009 decision, the Office denied appellant’s claim finding that, although
the claimed events occurred, the medical evidence was insufficient as it did not provide a
diagnosis that could be connected to the identified work activities.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim

2

was filed within the applicable time limitation, that an injury was sustained while in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.2
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.3
ANALYSIS
The record reflects that appellant’s job requires repetitive pushing, pulling and lifting
trays of mail. Appellant submitted insufficient medical evidence, however, to establish that he
has a diagnosed right shoulder condition causally related to these employment activities.
Dr. Wong’s October 27, 2008 report noted that appellant’s job as a mail handler required
moving heavy items and he diagnosed repetitive use injury of the right shoulder and right and
left third fingers. Although this report provides some support for causal relationship, Dr. Wong
did not provide any rationale explaining how moving heavy items caused or aggravated a
diagnosed right shoulder condition.4 Dr. Wong also reported appellant’s statement that 95
percent of his physical activities were work related; however, neither the fact that the disease
became apparent during a period of employment, nor the belief of appellant that the disease was
caused or aggravated by employment conditions, is sufficient to establish causal relation.5 As
Dr. Wong’s statement relating appellant’s activities to his work duties merely reiterated
1

J.E., 59 ECAB ___ (Docket No. 07-814, issued October 2, 2007); Elaine Pendleton, 40 ECAB 1143 (1989).

2

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Roy L. Humphrey, 57 ECAB 238 (2005).

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
4

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009) (a medical opinion not fortified by medical
rationale is of little probative value); George Randolph Taylor, 6 ECAB 986, 988 (1954).
5

Ernest St. Pierre, 51 ECAB 623 (2000).

3

appellant’s opinion on causal relation, it is insufficient to establish his burden of proof. Likewise
the doctor’s indication on the October 27, 2008 work restriction form that appellant’s condition
was a “workers’ comp” injury is also insufficient to establish the claim as Dr. Wong did not
provide any medical reasoning explaining how particular work duties caused or aggravated a
diagnosed medical condition.
Other reports from Dr. Wong did not address the issue of causal relationship or indicate
whether appellant’s job activities caused or aggravated a diagnosed right shoulder condition.
The Board has held that medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.6 In
particular, Dr. Wong’s October 27, 2008 workers’ compensation form report diagnosed
repetitive use injury of the hands and shoulders but he did not provide a reasoned opinion on
causal relationship or otherwise identify the types of repetitive use activities that contributed to
appellant’s diagnosed condition. Additionally, Dr. Wong’s x-ray interpretation of appellant’s
hands and right shoulder revealed normal findings and no fractures.
The record also contains a physical therapy report dated December 9, 2008. However,
the records from appellant’s physical therapist do not constitute competent medical opinion in
support of causal relation as a physical therapist is not a physician as defined under the Act.7
Consequently, appellant did not submit sufficient medical evidence to establish that he
has a right shoulder condition caused or aggravated by his employment activities.
On appeal, appellant asserts that his claim should be accepted as the activities responsible
for his right shoulder condition include pushing and pulling trays of mail weighing up to 745
pounds, which caused pressure on his hands, shoulders and feet. However, as noted, appellant
has not met his burden of proof to establish his claim because the medical evidence is
insufficient in explaining how appellant’s employment activities caused a diagnosed right
shoulder condition. The Board notes that the Office accepted the employment activities he
identified but acceptance of appellant’s claim also requires that appellant submit rationalized
medical evidence from a physician explaining the relationship between the identified
employment activities and a diagnosed medical condition.8 As the medical evidence of record
did not provide any rationalized opinion on causal relationship, appellant has not met his burden
of proof.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an occupational disease in the performance of duty.

6

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

7

A.C., 60 ECAB ___ (Docket No. 08-1453, issued November 18, 2008); see 5 U.S.C. § 8101(2).

8

See supra note 3.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated February 4, 2009 is affirmed.
Issued: January 20, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

